Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to the application filed on February 25, 2019. Claims 1-20 are currently pending. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for processing payment of a financial transaction and providing a receipt. The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving information related to a financial account; sending an authentication request to one or more acquirers, the authentication request comprising at least a portion of the information related to the financial account; receiving an approval message from at least one of the one or more acquirers in response to the authentication request; and providing a receipt based on receiving the approval message.
The claimed system simply describes series for processing payment of a financial transaction and providing a receipt. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental economic practice and business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a point of sales device, a near field communication (NFC) interface; a processor; a memory, a mobile device that is positioned within a signal range of the NFC interface of the POS device and one or more acquirer systems nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a point of sales device, a near field communication (NFC) interface; a processor; a memory, a mobile device that is positioned within a signal range of the NFC interface of the POS device and one or more acquirer systems to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer function. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 8 and 15.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. 
Dependent claims 2-7, 9-14 and 16-20 include the limitations of process a return based on the electronic receipt, encrypt contents of the electronic receipt, wherein: the approval message is provided to a mobile wallet application of the mobile device, receive, using the NFC interface, information for authenticating one or both of the user of the mobile device or the mobile device, wherein the authentication request further comprises the information for authenticating one or both of the user of the mobile device or the mobile device, acquire an identifier of the mobile device, wherein the POS device provides the electronic receipt to the mobile device over a wireless network using the identifier of the mobile device, wherein: the information for authenticating one of both of the user of the mobile device or the mobile device comprises an identity credential associated with the user of the mobile device.
As mentioned above with respect to the independent claims, the generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
A person shall be entitled to a patent unless –

Claims 1, 5-12, 14-16 and 19 are rejected under 35 U.S.C. 102(e) as being anticipated by Fuqua US 2006/0287004 A1, hereinafter “Fuqua”.

Claims 1, 8, 15, 16 and 19, Fuqua discloses a method and a corresponding point of sale device comprising a near field communication (NFC) interface; a processor; and a memory configured to store instructions thereon that, when executed by the processor cause the point of sale device to: receive, using the NFC interface, information related to a financial account, wherein the information related to the financial account is provided by an NFC interface of a mobile device that is positioned within a signal range of the NFC interface of the POS device; send an authentication request to one or more acquirer systems, the authentication request comprising at least a portion of the information related to the financial account; receive an approval message from at least one of the one or more acquirer systems in response to the authentication request; and provide an electronic receipt to the mobile device based on receiving the approval message (abstract, figure 7 and ¶¶ [0032, 0039 and 0075-0084]).

Claims 5, 9 and 10, Fuqua discloses wherein the instructions further cause the point of sale device to: receive, using the NFC interface, information for authenticating one or both of the user of the mobile device or the mobile device, wherein the authentication request further comprises the information for authenticating one or both of the user of the mobile device or the mobile device and  the information for authenticating one of both of the user of the mobile device or the mobile device comprises an identity credential associated with the user of the mobile device (abstract, and ¶¶ [0032 and 0080]).

Claims 6, 7, 11, 12 and 14, Fuqua discloses acquiring an identifier of the mobile device, wherein the POS device provides the electronic receipt to the mobile device over a wireless network using the identifier of the mobile device, wherein: the electronic receipt is provided to the mobile device using the NFC interface of the POS device (abstract, and ¶¶ [0026-0032, 0079 and 0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-4, 13, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuqua.

Claims 2, 3, 17, 18 and 20, Fuqua teaches wherein the instructions further cause the point of sale device to: at a later time, receive the electronic receipt from the mobile device using the NFC interface of the POS device and adding information related to one or more of items purchase or a price per item and the electronic receipt comprises one or more of a dollar amount for a transaction associated with the authentication request, a time, a date, or payee information (abstract and ¶¶ [0032-0034 and 0080]).
Fuqua fails to teach processing a return based on the electronic receipt and encrypt/modify electronic receipt.
Official notice is hereby taken that processing a return based on the electronic receipt and encrypt/modify electronic receipt is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fuqua to include processing a return based on the electronic receipt and encrypt/modify electronic receipt for enhancing the functionality of the system/process and providing a system that is more secure.
Claim 4, Fuqua teaches the approval message is provided to the mobile device (¶ [0032]).
Fuqua fails to teach the use of a mobile wallet application.
Official notice is hereby taken that using a mobile wallet application is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fuqua to include the use of a mobile wallet application for enhancing the functionality of the system/process and providing a system that is user friendly.

Claim 13, Fuqua fails to teach that the identifier of the mobile device is acquired via manual input into the POS device.
Official notice is hereby taken that manually inputting an identifier into an POS device is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fuqua to include that the identifier of the mobile device is acquired via manual input into the POS device for enhancing the functionality of the system/process and providing a system that is user friendly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Labrou et al. (US 2007/0022058 A1) disclose a “Methods and systems provide a secure transaction server (STS); provide an authentic point of sale (POS) device, according to a first authentication parameter of the STS… provide a short-range communication method between the POS device and the mobile purchasing device… and approve, by the STS, the POS purchase action for the POS device and for the mobile purchasing device, according to the authentic POS device, and according to the authentic mobile purchasing device and the STS correlating of the PIE and the authentic mobile purchasing device”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691